Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4, 6-10, 13 and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 8 and 15, the closest reference to Suzuki et al. (US 20100091281) discloses a method of seam tracking in laser material thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claims 8 and 15.
 	Regarding claim 8, A method for seam tracking in laser material processing, comprising the steps: using a plurality of separate illumination elements to illuminate an area of interest by emitting first identically polarized light with a first pair of the separate illumination elements and emitting second identically polarized light with a second pair of the separate illumination elements; capturing at least one image of the illuminated area of interest with a polarization camera; transferring the at least one image to an evaluation unit; and evaluating the at least one image. 
	Regarding claim 15, A method of using an apparatus for seam tracking in laser material processing, the method comprising the steps of: providing a plurality of separate illumination elements- emitting first polarized light using the separate illumination elements to illuminate an area of interest; emitting second polarized light using the separate illumination elements to illuminate the area of interest,  the second polarized light being differently polarized than the first polarized light, _ capturing with a polarization camera at least one image of the area of interest illuminated with both of the first and second differently polarized light; and evaluating the at least one image to track the seam. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20060001970 (Facius) teaches secondary illumination light to be additionally separated with respect to their polarization state and to additionally have or belong to essentially different and/or essentially complementary polarizations states-in particular to a first or s polarized polarization state and to a second or p polarized polarization state. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886